DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. In particular, Applicant argues that cited references fail to teach new limitations “based on receiving the first contact command again through the user inputter, deactivate the activated microphone, based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device, and based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device” recited in claim 1, 10, and 18. The Office respectfully submits that Hicks’024 (US 2014/0362024 A1) teaches “based on receiving the first contact command again through the user inputter, deactivate the activated microphone” ([0060], Hicks’024 states that “...In some such instances, the same action used to activate voice command functionality from the stylus may also be used to cancel voice command functionality. For example, if the voice command stylus is configured to activate voice command functionality in response to pressing a side button on the stylus, pressing the side button again may cancel voice command functionality...”). Large teaches “based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device” ([0023,0037], a stylus comprises an end button 116 and a ring button 118. By pressing the ring button 118, an application is opened on an associated computing device). Na (US 2014/0007000 A1) teaches “based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device” (Figs. 1 and 2, [0003], Na discloses a smart key 200 for wirelessly controlling a digital device. The smart key comprises a button input generator for identifying a button input event and delivering the identified event information to a command generator 240. Paragraphs [0085, 0086], Figs. 5(a) and 5(b); a user may presses on a power button to activate a Talk application. Subsequently, the user may press the power button once again to stop the execution of the Talk application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, hereinafter referred to as “Hicks’024”) in view of Large et al. (US Pub 2017/0052610 A1) and Na (US Pub 2014/0007000 A1).
Regarding claim 1; Hicks’024 teaches a stylus pen housed in and withdrawn from a terminal device (a stylus, Figs.1a-1c), comprising: 
a user inputter (a user interface comprises a plurality of buttons such as a side button and a top button, Fig.1c) configured to receive a contact command of a user ([0015], the side button is used to activate a voice command functionality); 
a microphone (a microphone, Fig.1c) configured to receive a voice command of a user ([0015], the microphone is for receiving stated voice commands); 
a communicator (a communication module, Fig.2b, [0015]) configured to transmit the received voice command to the terminal device (Fig.2c, [0015,0039,0043]); and 
a processor (a controller/processor, Fig.2b) configured to control the user inputter, the microphone, and the communicator ([0042]), 
wherein the processor is further configured to: 
based on the stylus pen being withdrawn from the terminal device, and a first contact command being received through the user inputter, activate the microphone which is in a deactivated state to convert the stylus pen to a main voice input device ([0015,0016,0028], the voice input functionality is activated by pressing the side button. It is understood that the stylus must be withdrawn from the electronic touch sensitive device so as to be pressed on the side button. When the microphone is activated to receive a voice input command, it would be a main voice input device),
based on receiving the first contact command again through the user inputter, deactivate the activated microphone ([0060], a same action used to activate voice command functionality can be used 
Hicks’024 does not explicitly teach based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device.
	Large teaches based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device ([0023,0037], a stylus comprises an end button 116 and a ring button 118. By pressing the ring button 118, an application is opened on an associated computing device).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the stylus device of Hicks’024 to include a button for opening an application on a computing device as taught by Large. The motivation would have been in order to open an application quickly.
	Hicks’024 and Large do not teach that based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device.
Na teaches based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device ([0085,0086], a user presses a power button to execute a Talk application (Fig.5(a)). The user may press on the power button once again to stop execution of the Talk application that is currently being executed). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024 and Large to 
Regarding claim 7; Hicks’024, Large, and Na teaches the stylus pen of claim 1 as described above. Hicks’024 further teaches an outputter configured to output at least one of status information, contact command information, or the voice command information of the stylus pen ([0018], the stylus comprises a speaker, a display, a vibrating motor...to assist with voice command functionality).
Regarding claim 8; Hicks’024, Large, and Na teaches the stylus pen of claim 7 as described above. Hicks’024 further teaches the outputter comprises at least one of a speaker, a light emitting diode (LED), a display, or a motor ([0018]).
Regarding claim 10; Hicks’024, Large, and Na teach a method of controlling a stylus pen housed in and withdrawn from a terminal device, the method comprising: after the stylus pen is withdrawn from the terminal device, receiving a first contact command through a user inputter; and converting the stylus pen to a main voice input device by activating a microphone in a deactivated state based on the received first contact command; receiving a second contact command through the user inputter; transmitting, to the terminal device, application execution control data for executing an application of the terminal device based on the input second contact command; receiving the second contact command again through the user inputter; transmitting, to the terminal device, application termination data for terminating the application of the terminal device based on the second contact command input again; receiving the first contact command again through the user inputter; and deactivating the activated microphone based on the first contact command input again (similar to the analysis of claim 1).
Regarding claim 16; Hicks’024, Large, and Na teach the method of claim 10 as described above. The limitation of claim 16 is substantially similar to claim 7. Thus, claim 16 is rejected based on similar analysis as the rejection of claim 7.
Regarding claim 18; Hicks’024 teaches a terminal device set comprising: 
a stylus pen housed in and withdrawn from a main terminal device (Figs.1a-1c), configured to receive a contact command of a user and transmit the received voice command to the main terminal device ([0015,0016,0028], the voice input functionality is activated by pressing the side button); and 
a main terminal device configured to perform an operation corresponding to the received voice command ([0012]), 
wherein the stylus pen is further configured to: 
based on being withdrawn from the main terminal device and receiving a first contact command from the user through a user inputter, activate a microphone in a deactivated state to convert to a main voice input device ([0015,0016,0028], the voice input functionality is activated by pressing the side button. It is understood that the stylus must be withdrawn from the electronic touch sensitive device so as to be pressed on the side button. When the microphone is activated to receive a voice input command, it would be a main voice input device), 
based on receiving the first contact command again through the user inputter, deactivate the activated microphone ([0060], a same action used to activate voice command functionality can be used to cancel voice command functionality. Therefore, Hicks’024 further teaches that pressing the side button again would deactivate the voice command functionality which is being activated); and 
wherein the main terminal device is further configured to: 
execute an application corresponding to the received application execution control data, and output a command set used in the executed application ([0015, 0017, 0024, 0029, and 0037], the processor executes a desired function based on the voice command).
Hicks’024 does not explicitly teach based on receiving a second contact command, transmit application execution control data for executing an application of the main terminal device to the main terminal device, based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device.
	Large teaches based on receiving a second contact command, transmit application execution control data for executing an application of the main terminal device to the main terminal device, based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device ([0023 and 0037], a stylus comprises an end button 116 and a ring button 118. By pressing the ring button 118, an application is opened on an associated computing device).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the stylus device of Hicks’024 to include a button for opening an application on a computing device as taught by Large. The motivation would have been in order to open an application quickly.
	Hicks’024 and Large do not teach that based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device.
Na teaches based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device ([0085,0086], a user presses a power button to execute a Talk application (Fig.5(a)). The user may press on the power button once again to stop execution of the Talk application that is currently being executed). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024 and Large to include the method of Na of pressing the same button once again to close an application being executed. The motivation would have been in order to close an application quickly.

Claims 3,12 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1) in view of Large et al. (US Pub 2017/0052610 A1) and Na (US Pub 2014/0007000 A1) as applied to claims 1,10 above, and further in view of Pederson et al. (US Pub 2015/0054733 A1).
Regarding claim 3; Hicks’024, Large, and Na teach the stylus pen of claim 1 as described above. Hicks’024, Large, and Na do not teach that the second contact command is a command that is input for greater than or equal to a predetermined first time, and wherein the processor is further configured to: based on the second contact command being input for greater than or equal to a predetermined first time, control the communicator to transmit first application execution control data for executing a first application of the terminal device to the terminal device, and based on the second contact command being input for greater than or equal to a second time that is longer than the predetermined first time, control the communicator to transmit the second application execution control data for executing a second application of the terminal device to the terminal device.
	Pederson teaches the second contact command is a command that is input for greater than or equal to a predetermined first time (Fig.3, [0036,0037], pressing and holding a button within two seconds is interpreted as a single tap), and wherein the processor is further configured to: based on the second contact command being input for greater than or equal to a predetermined first time, control the communicator to transmit first application execution control data for executing a first application of the terminal device to the terminal device ([0037], a single tap is associated with a particular function (e.g., playing a recording)), and based on the second contact command being input for greater than or equal to a second time that is longer than the predetermined first time (Figs.4,5; [0039,0040], pressing and holding the button for a period longer than two seconds (i.e., short threshold) is interpreted as a long press and hold), control the communicator to transmit the second application execution control data for executing a second application of the terminal device to the terminal device ([0040], the long press and hold may be associated with changing the lock status of an active audio file).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024, Large, and Na to include the method of Pederson of associating different functions with a button pressing and holding time. The motivation would have been in order to enable to use a single button to control multiple functions.
Regarding claim 12; Hicks’024, Large, and Na teach the method of claim 10 as described above. The limitation of claim 12 is substantially similar to claim 3. Thus, claim 12 is rejected based on similar analysis as the rejection of claim 3.
Claims 4,13 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1) in view of Large et al. (US Pub 2017/0052610 A1) and Na (US Pub 2014/0007000 A1)  as applied to claims 1,10 above, and further in view of Hicks et al. (US Pub 2014/0253465 A1, hereinafter referred to as “Hicks’465”).
Regarding claim 4; Hicks’024, Large, and Na teach the stylus pen of claim 1 as described above. Hicks’024 further teaches the user inputter comprises: a first button receiving a first contact command (see the analysis of claim 1, the side button receives an input to activate voice command functionality).
Hicks’024, Large, and Na do not teach a second button configured to be housed in or withdrawn from the stylus pen, wherein the processor is further configured to: based on the second button being inserted in the stylus pen, control the communicator to transmit, to the terminal device, first application execution control data for executing a first application of the terminal device, and based on the second button being withdrawn to an outside of the stylus pen, control the communicator to transmit, to the terminal device, second application execution control data for executing a second application of the terminal device.
a second button (a top button, Fig.5b) configured to be housed in or withdrawn from the stylus pen (see Fig.5b, the top button is pressed and housed in a stylus), wherein the processor is further configured to: based on the second button being inserted in the stylus pen, control the communicator to transmit, to the terminal device, first application execution control data for executing a first application of the terminal device (Fig.5b, [0049], when a user presses and holds the top button (i.e., the top button is inserted in the stylus) to zoom content), and based on the second button being withdrawn to an outside of the stylus pen, control the communicator to transmit, to the terminal device, second application execution control data for executing a second application of the terminal device (Fig.5c, [0050], when the user presses and releases the top button (i.e., the top button is withdrawn to an outside of the stylus to turn page of a text)).
[AltContent: textbox (Top button)]
[AltContent: arrow]
    PNG
    media_image1.png
    1254
    1740
    media_image1.png
    Greyscale

	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024, Large, and Na to include the method of Hicks’465 of using a top button of a stylus to control different functions based on 
Regarding claim 13; Hicks’024, Large, and Na teach the method of claim 10 as described above. The limitation of claim 13 is substantially similar to claim 4. Thus, claim 13 is rejected based on similar analysis as the rejection of claim 4.
Claims 5,14 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1) in view of Large et al. (US Pub 2017/0052610 A1) and Na (US Pub 2014/0007000 A1) as applied to claims 1,10 above, and further in view of Choi et al. (US Pub 2018/0278740 A1).
Regarding claim 5; Hicks’024, Large, and Na teach the stylus pen of claim 1 as described above. Hicks’024 further teaches the processor is further configured to: based on an application being executed in the terminal device being a voice assistant service application, control the communication to transmit, to the terminal device, control data relative to the voice assistant application based on the input voice command of a user ([0016,0037,0053], the voice command stylus may be used to activate different voice commands. Voice command software may include Google Now, Apple’s Siri, or Samsung’s Voice).
Hicks’024, Large, and Na do not teach that based on the application being executed in the terminal device being a camera application, control the communicator to transmit, to the terminal device, control data relative to the camera application based on the input voice command of the user.
Choi teaches based on the application being executed in the terminal device being a camera application, control the communicator to transmit, to the terminal device, control data relative to the camera application based on the input voice command of the user ([0430], a voice recognition module recognizes a voice input to control a camera application. For example, a user utters “clicking” to allow a shooting operation).

Regarding claim 14; Hicks’024, Large, and Na teach the method of claim 10 as described above. The limitation of claim 14 is substantially similar to claim 5. Thus, claim 14 is rejected based on similar analysis as the rejection of claim 5.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1) in view of Large et al. (US Pub 2017/0052610 A1) and Na (US Pub 2014/0007000 A1) as applied to claim 18 above, and further in view of Lee et al. (US Pub 2014/0152623 A1) and Sekiguchi et al. (US Pub 2004/0032399 A1).
Regarding claim 19; Hicks’024, Large, and Na teach the terminal device set of claim 18 as described above. Hicks’024, Large, and Na do not teach that the main terminal device is further configured to: calculate a distance with the stylus pen based on at least one of a data transmission time received from the stylus pen, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively, and control output based on the calculated distance.
	Lee teaches the main terminal device is further configured to: calculate a distance with the stylus pen, and control output based on the calculated distance ([0013], Lee discloses a method of sensing a height (distance) between a stylus and a display panel. Figs.8A,8B,9A,9B; [0129-0132], a stroke thickness corresponding to a hovering input is varied based on a distance between the stylus and the display panel).

	Hicks’024, Large, Na, and Lee do not teach that calculate a distance with the stylus pen based on at least one of a data transmission time received from the stylus pen, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively.
	Sekiguchi teaches calculate a distance with the stylus pen based on at least one of a data transmission time received from the stylus pen, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively ([0128-0130], Sekiguchi discloses a method of measuring a distance between an electronic pen and a handwriting surface. In particular, the electronic pen comprises an ultrasonic transmitter configured to generate an ultrasonic pulse. The ultrasonic pulse is reflected by the handwriting surface. The reflected pulse is received by the ultrasonic receiver. Upon receipt of the reflected pulse, a time stops counting time and outputs a measured time data for determining a distance between the electronic pen and the handwriting surface).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Hicks’024, Large, Na, and Lee of controlling an application based on a distance between a stylus and an electronic device to include the method of Sekiguchi of measuring a distance between an electronic pen and a handwriting surface using a response time. The motivation would have been in order to simplify the system and provide a less expensive device (Sekiguchi, [0009]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1) in view of Large et al. (US Pub 2017/0052610 A1), Na (US Pub 2014/0007000 A1), Lee et al. (US Pub 2014/0152623 A1), and Sekiguchi et al. (US Pub 2004/0032399 A1) as applied to claim 19 above, and further in view of Shim et al. (US Pub 2015/0042580 A1).
Regarding claim 20; Hicks’024, Large, Na, Lee, and Sekiguchi teach the terminal device set of claim 19 as described above. Hicks’024 does not teach that the main terminal device is further configured to: based on the output being an output to display a command set, control a size of display of the command set displayed in accordance with the calculated distance, and based on the output being an audio output, control a magnitude of the audio volume in accordance with the calculated distance.
	Lee teaches that the main terminal device is further configured to: based on the output being an output to display a command set, control a size of display of the command set displayed in accordance with the calculated distance (Figs.8A,8B,9A,9B; a thickness of a stroke is varied based on a height of the electronic pen with respect to the display panel). The motivation is the same as claim 19).
	Shim teaches that based on the output being an audio output, control a magnitude of the audio volume in accordance with the calculated distance (Fig.14, [0193,0194], sound volume is increased or decreased based on a distance between an input object (e.g., stylus, [0083]) and a mobile terminal 100).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Hicks’024, Large, Lee, and Sekiguchi of controlling an application based on a distance between a stylus and an electronic device to include the method of Shim of controlling sound volume based on a distance of a stylus and a mobile terminal. The motivation would have been in order to improve user experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marggraff et al. (US Pub 2009/0251336 A1) discloses a smart pen comprising a microphone and a speaker.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691